 

DocuSign ESA BARCARG Oradea ero ddGeNent 1-2 Filed 04/19/21 Page 1of2 Page ID #:15

 

 

 

UNITED STATES DISTRICT COURT

 

 

 

 

 

 

 

 

CENTRAL DISTRICT OF CALIFORNIA

JASMINE JONES, an individual; Minors .MJ, DMJ; CASE NUMBER

i JJ. and 1.8.J., by and through their GAL JAMILA JAMES

Ie i oe —"PCAINTIFE/PETITIONER,

v. REQUEST TO PROCEED

: COUNTY OF SAN BERNARDINO by and through THE IN FORMA PAUPERIS WITH
SAN BERNARDINO COUNTY DEPARTMENT ELC (s), DECLARATION IN SUPPORT
4
i I, JASMINE JONES , declare under penalty of perjury, that the foregoing is true and

correct; that Lam the petitioner/plaintiff in the above entitled case; that in support of my motion to proceed without being
required to prepay fees, costs or give security therefore, I state that because of my poverty J am unable to pay the costs of
said proceedings or to give security therefore and that I am entitled to redress. i

 

I further declare under penalty of perjury that the responses which I have made to the questions and instructions below are
true, correct and complete.

1, Are you presently employed? XTYes CINo
a, Ifthe answer is yes, state the amount of your salary or wages per month, and give the name and address of your
employer, THSS - 150 .00 monthly (self employed) nails 200 month] y

 

 

b, Ifthe answer is no, state the date of last employment and the amount of the salary and wages per month which
yourecelved ott

2. Have you teceived, within the past twelve months, any money from any of the following sources?

a. Business, profession or form of self-employment? klYes CINo
b. Rent payments, interest or dividends? LT¥es CINo
6, Pensions, annuities or life insurance payments? [Yes CINo
d, Gifts or inheritances? [T¥es [No
e. Any other income (other than listed above}? MYes  CINo
f. Loans? LT¥es  CINo

Ifthe answer to any of the ubove is yes, describe such source of money and state the amount received from each

source during {he past twelve (12) months; Unemployment and government aid

"REQUEST TO PROCEED EN TORMA PAUPRIOS WITH DECLARATION IN SEDPGRT

Pape | ofZ

 

 

       
 

1

Docusign FRAGA cake SRP adse BEM ed AEUNEN 1-2 Filed 04/19/21 Page 2 of 2 Page ID #:16

3. Do you own any cash, or do you have money in a checking or savings account? (Include any funds in prison
accounts, if applicable.) [Yes KINo

coon co. Hf the-answer-is-yes,identify-each account-and-separately-state-the-amount-of money. held-in-eack: accountforeachcof=2=.= ===
the six (6) months prior to the date of this declaration.

_ tooo ~

\ 4. Do you own any real estate, stocks, bonds, notes, automobiles, or-othervaluable property (excluding ordinary:
: housshold furnishings and clothing)? [T¥Yes JNo

 

 

If the answer is yes, describe the property and state its approximate value:

 

Lanny Wwhatyeat did-vyou-last-file-anTncomo-Laxreturny—2021 eS

 

| Approximately how much income did your last tax return reflect? __ (LT... 00

 

 

6, List the persons who are dependent upon your for support, state your relationship to those persons, and indicate how

much you contribute toward their support:
Jeremiah Jones (son) JaiLah Jones (daughter) Jim’Milah Webb (daughter) Jim’Miyah Webb (daughter)

 

Jimmie webb (son)

 

I understand that a false statement or answer to any question in this declaration will subject me to penalties for perjury. I
further understand that perjury is punishable by a term of imprisonment of up to five (5) years and/or a fine of $250,000
(18 U.S.C, Sections 1621, 3571),

Cr don Be rhardi no

State County (or City)

 

1, JASMINE JONES , declare under penalty of perjury that the
foregoing is true and correct,

DosuSigned by: :
4/8/2021 [amend
. BBSB1136B61C483...

Date Plaintiff/Petitioner (Signature)

 

seue eae er

 

 

 

REQUEST TO PROCEED IN FORMA PAUPER IS WITT Hi ARATION IN SUPPORT
CV¥-60 (14708) Page 2 of 2

 

  

 

 
